DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 11-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20160158561) in view of Van Tassel et al. (US 20030120337).
With respect to claim 6, Reddy discloses a housing 60 having a proximal end and a distal end 70 (Fig. 2), the housing sized for implantation within a left atrial appendage of a heart (Fig. 1, section 0018, the TIMD is adapted to be implanted into the right atrium, through the coronary sinus ostium and into the coronary sinus of the heart. As is subsequently described, catheter-based implantation is contemplated in association 

Regarding claim 7, Reddy in view of Van Tassel, specifically Reddy discloses the at least one pacing electrode is configured to be placed against a wall of the left atrium but outside the left atrial appendage (Fig. 1, section 0018, the TIMD is adapted to be implanted into the right atrium, through the coronary sinus ostium and into the coronary sinus of the heart. As is subsequently described, catheter-based implantation is contemplated in association with the TIMD 10. The TIMD is implantable within the left marginal vein (as shown), or any other branch vein of the coronary sinus, including any of those known in the art of cardiac management. For example, the TIMD is optionally implanted within the great cardiac vein, the middle cardiac vein, the left posterior ventricular vein, the small cardiac vein, or others).
Concerning claim 8, Reddy in view of Van Tassel, specifically Reddy discloses the processor is coupled to the at least one pacing electrode and is configured to monitor signals from the heart to identify cardiac arrhythmias and to deliver anti-tachycardia pacing pulses via the at least one pacing electrode to the wall of the left atrium to treat abnormal fast atrial arrhythmias (Figs. 2-3, Sections 0027, 0031, 0035, The control system is optionally an implanted cardiac stimulus device, such as a pacemaker and the communication component is adapted to provide bidirectional communication between the TIMD 10 and the control system. The electrodes can be substantially the same as known electrodes for pacing and/or defibrillation leads. The conductive core of the lead is placed in electrical communication with the components of the control module such that the signal management component of the module can 
Concerning claim 11, Reddy in view of Van Tassel, specifically Reddy discloses least one electrode configured to deliver electroporation energy to ablate atrial tissue capable of delivering ablation energy to electrically isolate the left atrial appendage from the rest of the left atrium (Section 0025, 0040, the signal management component controls delivery of stimulating energy from the TIMD. The signal management component. The electrodes of the TIMD can then be used to transmit a pulse of stimulating energy through the vessel wall to surrounding tissue of the heart). 
However Reddy does not disclose the cover is configured to be aligned. Van Tassel discloses the cover 40 is configured to be aligned (sections 0061-0062, To prevent thrombus from forming in the left atrial appendage or to prevent thrombosis formed therein from leaving and entering the blood stream which may cause a heart attack, a stroke or ischemia, a membrane is placed across the ostium of the atrial appendage. The membrane may be a porous membrane. Porous membranes may consist of a biocompatible polymer which is porous, having pore sizes ranging from 20-100 microns. The pores may also be larger or smaller in rare cases. The membrane may also be a porous metal or a metal mesh of fine fibers which permit ingrowth of cells and covering with endothelial cells. The membrane may be coated with anticoagulant, or elute the anticoagulant). This allows for that blood cannot flow into the left atrial appendage to form thrombus.
With respect to claim 12, Reddy in view of Van Tassel, specifically Reddy discloses the housing is configured to undergo the configuration change by one or more 
Regarding claim 13, Reddy discloses a delivery sheath 162 comprising a proximal end, a distal end sized for introduction into a left atrium of a heart, and a lumen extending between the proximal and distal ends (Fig. 4, section 0037, When the guide catheter 162 is used, the TIMD 10 is deployed from the guide catheter 162 once the TIMD 10 is delivered proximate a desired location within the blood vessel); a pacemaker device comprising a plurality of elements deployable sequentially through the lumen from the distal end into the left atrium, the elements configured to adopt an expanded configuration within the left atrium, an actuator for advancing the elements from the left atrium into the left atrial appendage, and releasing the elements to implant the device within the left atrial appendage (Figs. 4-6, section 0034, 0039, the lead is straighter, or more linear, in the collapsed state than in the expanded state according to some embodiments. Various collapsed state shapes are contemplated, including helical shapes having a smaller transverse profile than in the expanded state. The lead transitions from the collapsed state to the expanded state shown in FIGS. 5 and 6 to 
However Reddy does not disclose a cover operatively coupled to the elements and slidably received within the lumen such that the cover is deployed from the lumen after deploying the elements, the cover expandable for isolating the left atrial appendage from the left atrium after advancing the elements into the left atrial appendage. Van Tassel discloses a cover operatively coupled to the elements and slidably received within the lumen such that the cover is deployed from the lumen after deploying the elements, the cover expandable for isolating the left atrial appendage from the left atrium after advancing the elements into the left atrial appendage (sections 0061-0062, To prevent thrombus from forming in the left atrial appendage or to prevent thrombosis formed therein from leaving and entering the blood stream which may cause a heart attack, a stroke or ischemia, a membrane is placed across the ostium of the atrial appendage. The membrane may be a porous membrane. Porous membranes may consist of a biocompatible polymer which is porous, having pore sizes ranging from 20-100 microns. The pores may also be larger or smaller in rare cases. The membrane may also be a porous metal or a metal mesh of fine fibers which permit ingrowth of cells and covering with endothelial cells. The membrane may be coated with anticoagulant, or elute the anticoagulant). This allows for that blood cannot flow into the left atrial appendage to form thrombus. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Reddy by adding a 
Concerning claim 14, Reddy discloses the elements are connected sequentially together by connectors between adjacent elements, the connectors biased to a nonlinear shape such that, when the elements are deployed from the distal end of the delivery sheath, the connectors automatically cause the elements to spiral or fold into the expanded configuration (Figs. 4-6, section 0034, 0039, the lead is straighter, or more linear, in the collapsed state than in the expanded state according to some embodiments. Various collapsed state shapes are contemplated, including helical shapes having a smaller transverse profile than in the expanded state. The lead transitions from the collapsed state to the expanded state shown in FIGS. 5 and 6 to contact the vessel wall. The lead provides means for anchoring or fixating the TIMD in the blood vessel. In particular, the maximum outer dimension of the lead, for example the transverse diameter defined by the helical shape of the lead, is selected such that the lead will mechanically engage the vessel wall).
With respect to claim 15, Reddy discloses a constraining mechanism 160 for constraining the elements in a contracted configuration having a lower profile than the expanded configuration before advancing the elements into the left atrial appendage (Section 0036, a straightening member, such as a stylet or a guidewire having sufficient stiffness to straighten and maintain the lead in the collapsed state, is inserted through the inner lumen of the control module into the lead to collapse the lead).
Regarding claim 16, Reddy discloses the actuator is configured to release the elements from the contracted configuration once advanced into the left atrial appendage 
Concerning claim 17, Reddy discloses the elements are connected sequentially together by connectors between adjacent elements, and wherein the actuator is coupled to the connectors to direct the connectors to a nonlinear shape and cause the elements to spiral or fold into the expanded configuration (Figs. 4-6, section 0034, 0039, the lead is straighter, or more linear, in the collapsed state than in the expanded state according to some embodiments. Various collapsed state shapes are contemplated, including helical shapes having a smaller transverse profile than in the expanded state. The lead transitions from the collapsed state to the expanded state shown in FIGS. 5 and 6 to contact the vessel wall. The lead provides means for anchoring or fixating the TIMD in the blood vessel. In particular, the maximum outer dimension of the lead, for example the transverse diameter defined by the helical shape of the lead, is selected such that the lead will mechanically engage the vessel wall).

Concerning claim 20, Reddy in view of Van Tassel, specifically Reddy discloses, the one or more electrodes configured to contact a wall of the left atrium outside the left atrial appendage when the left atrial appendage is isolated by the cover (Section 0025, 0040, the signal management component controls delivery of stimulating energy from the TIMD. The signal management component. The electrodes of the TIMD can then be used to transmit a pulse of stimulating energy through the vessel wall to surrounding tissue of the heart). Van Tassel discloses the cover (sections 0061-0062, to prevent thrombus from forming in the left atrial appendage or to prevent thrombosis formed therein from leaving and entering the blood stream which may cause a heart attack, a stroke or ischemia, a membrane is placed across the ostium of the atrial appendage. The membrane may be a porous membrane. Porous membranes may consist of a biocompatible polymer which is porous, having pore sizes ranging from 20-100 microns. The pores may also be larger or smaller in rare cases. The membrane may also be a porous metal or a metal mesh of fine fibers which permit ingrowth of cells and covering with endothelial cells. The membrane may be coated with anticoagulant, or elute the anticoagulant). This allows for that blood cannot flow into the left atrial appendage to form thrombus.

Regarding claim 22, Reddy in view of Van Tassel, specifically Reddy discloses the pacemaker device further comprises a plurality of electrodes coupled to a power source, the electrodes configured to deliver energy to ablate atrial tissue to electrically isolate the left atrial appendage from the rest of the left atrium (Section 0025, 0040, the signal management component controls delivery of stimulating energy from the TIMD. The signal management component. The electrodes of the TIMD can then be used to transmit a pulse of stimulating energy through the vessel wall to surrounding tissue of the heart).
Concerning claim 23, Reddy in view of Van Tassel, specifically Reddy discloses the elements carry one or more electrodes, the system further comprising a power source 64 coupled to the one or more electrodes 98, 100 to deliver energy to heat .
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20160158561) in view of Van Tassel et al. (US 20030120337) and further in view of Min (US 20200155863).
With respect to claim 9, Reddy in view of Van Tassel discloses the invention substantially as claimed however does not show the processor is further configured to monitor for slow atrial rates in the heart and deliver one or more pacing pulses to speed up the atrial rates. Min discloses the processor is further configured to monitor for slow atrial rates in the heart and deliver one or more pacing pulses to speed up the atrial rates (section 0003, High frequency (HF) pacing stimulus can capture the ventricular myocytes during VF and propagate. Also, it has been shown that high frequency pacing could capture the atrial myocytes and maintain regional control). This improves cardiac output for a patient. Therefore it would have been obvious to one of ordinary skill in the 
Regarding claim 10, Reddy in view of Van Tassel discloses the invention substantially as claimed however does not show the processor is configured to deliver high output pacing from or near the left atrial appendage in order to capture ventricular tissue in order to speed up the ventricular rate. Min discloses the processor is configured to deliver high output pacing from or near the left atrial appendage in order to capture ventricular tissue in order to speed up the ventricular rate (section 0085, the heart may be viewed as a collection of reentrant circuits that carry ventricular fibrillation waves. In accordance with embodiments herein, the pace-assisted VF therapy affords a greater chance of capturing ventricular fibrillation waves as such fibrillation waves propagate through different regions of the heart, thereby terminating an associated number of reentrant circuits). This improves cardiac output for a patient and efficiently uses pacing therapy with the pacing device. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Reddy in view of Van Tassel by adding the processor is configured to deliver high output pacing from or near the left atrial appendage in order to capture ventricular tissue in order to speed up the ventricular rate in order to improve cardiac output for a patient and efficiently uses pacing therapy with the pacing device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-5, 24-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 1, for a leadless pacemaker device for implantation within or near a left atrial appendage extending from a left atrium of a heart to monitor and/or treat a patient with conduction abnormalities and/or cardiac dysrhythmias and a cover portion coupled to the subunits and configured to close the left atrial appendage to prevent thrombus from within the left atrial appendage to embolize out of the left atrial appendage of the left atrium after positioning the subunits within the left atrial appendage has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792